IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0835
                            Filed September 23, 2015

IN THE INTEREST OF C.E. and J.E.,
      Minor Children,

C.E., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Appanoose County, William S.

Owens, District Associate Judge.



      A mother appeals from the order terminating her parental rights to two of

her children. AFFIRMED.



      Robert F. Bozwell Jr., of Bozwell Law Office, Centerville, for appellant.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and Susan C. Daniels, County Attorney, for appellee.

      Debra George of Griffing & George Law Firm, P.L.C., Centerville, attorney

and guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                         2



MCDONALD, Judge.

      The mother appeals an order terminating her parental rights to her

children C.E. and J.E. The district court terminated the mother’s parental rights

pursuant to Iowa Code section 232.116(1)(f) (2013), as to C.E., and section

232.116(1)(h), as to J.E. The mother argues there is not clear and convincing

evidence the children could not be returned to her care at the time of hearing.

She also states, without any explanation, termination of her rights is not in the

children’s best interests. Our review is de novo. See In re A.M., 843 N.W.2d
100, 110 (Iowa 2014).

      We can add little to what is set forth in the juvenile court’s findings of fact,

conclusions of law, and termination order. In sum, the mother has demonstrated

no genuine interest in her children. The two children were removed from the

mother’s care in October 2013, due to unsafe and unsanitary living conditions in

the home, including the presence of a known sex abuser residing in the home,

the presence of drugs in the home, and trash throughout the home. Throughout

the course of this proceeding, the mother was offered numerous services but did

not take advantage of them. She failed to secure stable and suitable housing,

moving four times over the course of a year. At the time of trial, she had no

residence suitable for the children. She went months at a time without exercising

any visitation with the children. When the mother did exercise visitation, the

mother frequently napped, spent time on her phone speaking to her latest

paramour or checking Facebook, or otherwise ignored the children. At the time

of the termination hearing, the children had been removed from the mother’s care
                                         3



for approximately eighteen months, but the mother had never exercised

unsupervised visitation with them. The mother failed to address her substance

abuse and mental health needs. She continued to associate with known drug

users. In December 2014, the mother gave birth to a third child (not at issue in

this proceeding), who tested positive for amphetamine.        The mother told her

service provider she has little bond with C.E., the older child, and no bond with

J.E., the younger child, because the younger child was removed at such an early

age. The State’s evidence was unrebutted at trial; the mother did not testify on

her own behalf.

       On de novo review, we conclude there is clear and convincing evidence

supporting the statutory ground authorizing termination of the mother’s parental

rights; there is clear and convincing evidence termination of the mother’s rights is

in the best interest of the children; and there is no countervailing consideration

precluding termination. See Iowa Code § 232.116(1)-(3); see In re P.L., 778
N.W.2d 33, 40 (Iowa 2010) (setting forth three-part analysis); In re C.F., No. 15-

0394, 2015 WL 4469163, at *1 (Iowa Ct. App. July 22, 2015) (affirming

termination “due to continuing concerns about the mother’s parenting skills, her

failure to address her mental health issues, her missed visitations, and her lack

of stable housing); In re R.S., No. 14–2144, 2015 WL 808009, at *2 (Iowa Ct.

App. Feb. 25, 2015) (affirming termination where mother missed “about half her

scheduled visitations” and failed to address underlying issues); In re C.M., No.

14–1140, 2015 WL 408187, at *4–5 (Iowa Ct. App. Jan. 28, 2015) (affirming

termination of parental rights where the parents sought more time but evidence
                                        4



established they were unlikely to resolve their substance abuse problems); In re

K.F., No. 14–0892, 2014 WL 4635463, at *4 (Iowa Ct. App. Sep. 17, 2014)

(“What’s past is prologue.”); In re H.L., No. 14–0708, 2014 WL 3513262, at *4

(Iowa Ct. App. Jul. 16, 2014) (affirming termination of parental rights where the

parent had history of substance abuse).      We have considered each of the

mother’s arguments, whether or not set forth in full herein. We affirm the order

terminating the mother’s parental rights in K.C. without further opinion. See Iowa

Ct. R. 21.26(1)(a)-(e) (2015).

       AFFIRMED.